Title: From John Quincy Adams to Thomas Boylston Adams, 5 February 1817
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					62.My dear Brother
					Little Boston, Ealing 5. February 1817.
				
				Mr Sargent who arrived in London, about ten days ago, delivered to me your Letter of 6. December; and I am now in daily expectation of receiving your annual account, and your final arrangement for making the second payment upon the Bank Shares. Your anticipation that the price of the Script would fall, as the day to make the payment drew near, was so well founded, that I hope you did not wait until the fall actually took place, before you disposed of those shares, with the proceeds of which you was to provide for the payment upon the rest—My instructions to you were to sell 300 Shares. Your Letter suggests that you might perhaps make out by selling 200. It will be more satisfactory to me if you did, because I am persuaded that excepting the momentary depression occasioned by the operation of completing the second and third payments, the value of the shares will continue to rise—The price of our Six per Cent Stocks, is now at 97. Having risen from 80. since last May—I am confident they will shortly be at and above par—My wish to be informed what you have done, is the more earnest, because upon that will depend, what is yet to be done, in making provision for the third and last payment.I was happy to learn that you and your family were enjoying good health, and particularly that my namesake was thriving so well—We are here also comfortably, with the exception of my wife, who has been for some days confined, and is yet quite unwell—I expect to remove early in next Month to London.  I shall quite with much reluctance, this house, which is to me, one of the most convenient and agreeable abodes in which I have ever resided; but its distance from the Metropolis, occasions likewise some inconveniences; and as I purpose at the latest to return home the next year, I think it expedient to reside at least for some time first in London—Yours affectionately
				
					John Quincy Adams
				
				
			